Citation Nr: 1335233	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sleep apnea, rhinitis, and sinusitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
REMAND

The Veteran served on active duty from December 1990 to June 1991.  He had prior service in a reserve component from May 1985 to December 1990.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim.

In January 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board previously remanded this case for additional development in October 2012 and May 2013.  After reviewing the record, the Board finds that additional development by the agency of original jurisdiction (AOJ) is required.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions in the present appeal have not been met, the case must be remanded again so that this may be accomplished.

In the May 2013 remand, the Board instructed that VA schedule the Veteran for an examination to determine the nature and etiology of the claimed sleep apnea and any upper respiratory disorder to include rhinitis.  After providing diagnoses with respect to the Veteran's claimed disorders, the examiner was to "provide an opinion as to whether it is at least as likely as not that any identified disorder, to include rhinitis and sleep apnea, is related to active military service."  The examiner was also explicitly instructed, "the VA examiner(s) should specifically address the Veteran's exposure to burning oil fields and dust during his service in Southwest Asia in relation to any current rhinitis or rhinitis-like disability and to his sleep apnea disability."  The Board also indicated that the examiner should "provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since his military service."

Unfortunately, rather than addressing the questions posed in the Board's May 2013 remand, the examiner provided an opinion that is hard to understand.  Specifically, after diagnosing the Veteran with obstructive sleep apnea, the examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  As rationale for this conclusion, the examiner stated, "[s]leep apnea is usually due to intermittent upper airway obstruction, rhinitis is usually local nasal condition and inflammation, not causing any anatomical upper airway obstruction, so it is less likely as not sleep apnea is caused or related to rhinitis or aggravated by rhinitis."  The examiner additionally concluded, "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner then provided further rationale for his opinion in a separate document in which he indicated that the "[e]tiology of the patient's obstructive sleep apnea is most likely secondary to patient's chronic obesity and frequent weight gain problems."  He continued, "it is less likely as not patient's vasomotor rhinitis condition will lead to obstructive sleep apnea condition and more like than not the obesity will cause and lead to upper airway obstructive pathology and obstructive sleep apnea."

Additionally, the examiner diagnosed the Veteran with allergic rhinitis and opined, "[t]his Veteran['s] allergic rhinitis from the history is controlled medically and is non-incapacitating.  No nasal sinuses disease.  After reviewing the c-file and the exam with CT scan, I feel it is less likely than not related to her [sic] sleep apnea whicvh [sic] will be evaluated on its own merit."  The examiner went on to endorse conclusory statements similar to those with respect to the claimed sleep apnea.  Specifically, "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness;" and "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  In a separate opinion, the examiner addressed nasal rhinitis, although he specifically indicated there was no evidence of such a diagnosis in the claims file.

The examiner did not address the questions posed in the May 2013 Board remand; neither did he discuss the Veteran's exposure to burning oil fields and dust during his service in Southwest Asia, or provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since military service.  Accordingly, this matter will be remanded in order to obtain a new VA medical opinion.

On remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure records of any treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment or evaluation that the Veteran may have received through any VA healthcare system or facility since June 2013.  All such available documents should be associated with the claims file.

2.  The AOJ should refer the VA claims file to a physician with appropriate expertise other than the examiner who conducted the May 2013 VA examination.  The examiner is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the examiner should respond to the following:

(a)  The examiner should provide an opinion as to whether it is at least as likely as not that currently diagnosed sleep apnea and allergic rhinitis are related to active military service.

(b)  In rendering his/her opinion, the VA examiner should specifically address the Veteran's exposure to burning oil fields and dust during his service in Southwest Asia.  Additionally, the examiner should discuss the Veteran's contentions concerning the onset of symptoms.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since his military discharge.

Should the examiner decide that an examination is required to address these questions, one should be scheduled.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

